Howe, J.
The only question in this case is whether prescription was interrupted by a citation from the Provisional Court of Louisiana, issued and served on the sixth November, 1805.
Wo are of opinion that this question must be answered in the affirmative. The Provisional Court at that date was still in existence. The political department had not yet declared the war to be at an end. The military authorities of the United States were still in control of New Orleans, and were still exercising an irresistible supervisory power over civil matters throughout the State. This is matter of history, and the specific dates' appear in many decisions of this court. Burke v. Tregre, 22 An. 629 ; Britton v. Aymar, 23 An. 65.
The discrepancy1' between the names of the persons composing the plaintiffs’ firm, as given in the petition filed in the Provisional Court,, and as recited in this action, is not important. It is enough that the defendants were cited in the first suit, to answer a claim made upon the same obligation.
We think the plea of prescription was erroneously maintained. The cause was tried, however, on the merits, and we cau therefore proceed to render a final judgment.
It is therefore ordered that the judgment appealed from be reversed, and the plea of prescription overruled, and that the plaintiffs, A. Levi *224,& Co., have judgment against Bernhard Weil and John Weil, defendants, in solido, for the sum of three thousand three hundred and twelve dollars and forty-nine cents, with eight per cent, per annum interest, on sixteen hundred and forty-three dollars and eighty-three cents from February 4, 1861, and on sixteen hundred and sixty-eight dollars and sixtj^-six cents from April 4, 1861, and costs of suit.